The Court.
This is an action in ejectment, the land in controversy consisting of a strip ten feet by twenty-five feet. Both parties claim through deeds from Ottinger and Brooks. The deed to respondent and the deed to the predecessor of appellant Margaret were each dated and acknowledged September 30, 1862. Respondent and appellant bought their respective lots at an auction sale, and the particular tract in dispute is included in both deeds. Ottinger and Brooks were the owners of one hundred vara lot No.. 149, situated at the corner of Second and Townsend streets in San Francisco, and for the purpose of selling the same to *433advantage made a plan or map of the lot, subdividing the same into smaller lots, numbered consecutively from one upwards, and caused this map to be filed in the office of the county recorder. After the map had been filed the property was offered for sale at public auction at the auction rooms of John Middleton & Son, where there was an enlarged copy of the map, and the lots were sold by reference to said map. Upon this map a street called “ Stanford street ” was laid out parallel with Second Street, and one hundred and sixty feet distant therefrom. At this auction sale the plaintiff purchased lot No. 25, and the defendant’s grantor purchased lot 22; and, as is stated in appellants’brief, “lots 22 and 25 comprised an area of twenty-five feet by one hundred and sixty feet, running through from the east line of Stanford street to the west line of Second street, the south line of each lot being one hundred and twenty-five feet north of Townsend street.” The conveyance to the defendant’s grantor describes the land by metes and bounds, with a depth of eighty feet, and also describes it as “ being subdivision No. 22 of the one hundred vara lot known upon the official map of said city as No. 149,” and the conveyance to the plaintiff describes the land purchased by him as subdivisions 24 and 25, as represented upon the same map, with a depth of ninety feet.
Under the foregoing circumstances the contradiction of the descriptions in appellants’ deed must be resolved in favor of the description which refers to the official plat or map. Appellant’s predecessor purchased subdivision 22 of a certain tract of land as shown by the official map. He bought at public auction with the map before him, and it is clearly evident that the description by courses and distances was intended to describe subdivision 22. If a party purchases a certain numbered block of land according to the official map of the city, and his purchase is also described in the deed, a further description of the block by metes and bounds, or courses and distances, would be subordinate to the description *434of the block by its number, and would have to give way in case of conflict. The present case involves the same principle. c
We might further suggest, if other grounds were necessary to sustain the judgment, that the acts of the respondent in and about the premises in the exercise of his possession are strongly indicative of the creation of a title by prescription; but we do not find it necessary to enter into a discussion of that question in detail.
The order denying the motion for a new trial is affirmed.